Citation Nr: 1104434	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-06 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an extension of eligibility for vocational 
rehabilitation training under Chapter 31, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel

INTRODUCTION

The Veteran served on active duty from October 1986 to June 1992.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 determination of the Department of 
Veterans Affairs (VA) Vocational Rehabilitation and Employment 
Office (VR&E) in Baltimore, Maryland.  A notice of disagreement 
was received in October 2008, a statement of the case was issued 
in January 2009, and a substantive appeal was received in 
February 2009.  The Veteran testified at a Board hearing in May 
2009.  

The appeal is REMANDED to the VR&E via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The present appeal involves the issue of entitlement to an 
extension of eligibility for vocational rehabilitation training 
under Chapter 31, Title 38, United States Code.  After a thorough 
review of the record, the Board finds that further development is 
necessary in this case.  By way of background, the Veteran 
previously received vocational rehabilitation training from 
December 1991 to November 1998, at which point he was declared to 
be rehabilitated.  However, in February 2001, he filed an 
application to re-enter the program because his service-connected 
disabilities no longer enabled him to the job for which he was 
previously trained.  In September 2001, the Veteran entered a new 
rehabilitation plan with an objective to complete a bachelor's 
degree in Software Engineering.  The training was to occur at the 
University of Maryland, Baltimore County and the anticipated 
completion date was May 2005.  Although it does not appear to be 
clearly documented in the Veteran's vocational rehabilitation 
file, the statement of the case indicated that a 24-month 
extension was granted in order to complete certain certification 
courses.   Approximately, in January 2002, the Veteran requested 
a transfer to Hartford Community College, which was granted.  
Subsequently, in December 2006, the Veteran requested a transfer 
to the University of Phoenix, Online Campus.  It appears that the 
transfer was granted as a certification was sent to the school 
from the Veteran's case manager.  

Significantly, in April 2008, the Veteran entered an amended 
rehabilitation plan with the same objective of completing a 
bachelor's degree in Software Engineering.  The academic training 
was to be performed at the University of Phoenix, Online Campus, 
and duration for such training was to be from January 2007 to 
December 2010.  Employment assistance was to continue until 
December 2011.  It appears that this plan was signed by a 
clinical psychologist.  However, in October 2008, the VR&E sent a 
letter to the Veteran notifying him that his benefits were ending 
as of November 10, 2008 because his entitlement had been 
exhausted.  The Veteran subsequently appealed this determination 
and cited to the April 2008 amended plan.  A December 2008 
internal memorandum from a new case manager indicated that the 
Veteran was enrolled in Bachelor of Science program for Software 
Engineering with the University of Phoenix.  It was noted that 
the Veteran was making satisfactory progress and met with the 
prior case manager in April 2008.  He noted that an amended plan 
was prepared but that the case manager may not have realized that 
the Veteran's entitlement was about to expire and had since left 
the VR&E.  The main purpose of this memorandum was to grant an 
extension of four months to permit payment for a 2008 summer 
session during when the Veteran was enrolled at the University of 
Phoenix.  

Thereafter, in December 2008, it was determined that the Veteran 
had been successfully rehabilitated as he was currently employed 
full-time with the Internal Revenue Service in the field of 
information technology.  A Rehabilitation Closure Report was 
prepared and sent to the Veteran.  In January 2009, the VR&E 
issued the statement of the case and again indicated that the 
Veteran's extension of entitlement had expired and reiterated 
that his training had assisted him in finding suitable 
employment.  However, the statement of the case failed to clearly 
address why the Veteran was not eligible for an additional 
extension pursuant to 38 C.F.R. § 21.78.  It also failed to 
discuss why the April 2008 amended plan was not considered an 
extension approved by a counseling psychologist pursuant to 
38 C.F.R. § 21.78(d). 

In his hearing testimony, the Veteran testified that he was still 
trying to obtain his bachelor's degree in Software Engineering 
for which the original vocational rehabilitation plan was 
instituted.  He also testified that he needed 10 more credits to 
graduate.  He further provided that in his current position, he 
was essentially repairing computers; however, he was studying to 
develop/design applications/ programs.  He stated that he 
currently had a 90 percent disability rating and his service-
connected disabilities caused him problems with his current 
position because he was required to lift heavy objects, stoop and 
be on his feet a lot.    

Based on a review of the record, it is unclear when the Veteran's 
initial 48 months tolled as well as when the 24-month extension 
tolled.  Moreover, the VR&E essentially gave two separate bases 
for the denial of the Veteran's claim and had not adequately 
provided reasons and bases for why an additional extension was 
not warranted.  Therefore, the Board finds that this case must be 
returned for further development. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's compensation benefits 
claims file from the Regional Office must 
be associated with his vocational 
rehabilitation file prior to the case being 
returned to the Board.  

2.  Thereafter, the issue on appeal should 
be
readjudicated and the VR&E office should 
issue a supplemental statement of the case.  
The VR&E should specifically address the 
following:

a)  When did the Veteran's initial 48 
months of eligibility for vocational 
rehabilitation benefits expire?

b)  When did the Veteran's 24-month 
extension for vocational rehabilitation 
benefits expire?

c)  What are the dates that the Veteran 
attended school during these periods?

(Documentation concerning the above 
findings should be clearly associated with 
the Veteran's file.)  

d)  Why is the April 2008 amended plan not 
a valid extension pursuant to 38 C.F.R. 
§ 21.78(c)?

e)  Thereafter, if the claim is not 
granted, a supplemental statement of the 
case should be furnished to the Veteran and 
his representative clearly detailing the 
reasons and bases for the continued denial.  
The VR&E should describe the primary basis 
for the denial of the Veteran's claim i.e. 
whether it has been determined that the 
Veteran is not eligible for a further 
extension pursuant to 38 C.F.R. § 21.78 or 
rather whether he is considered fully 
rehabilitated within the scope of the 
September 2001 vocational rehabilitation 
plan.  The VR&E should clearly cite to all 
applicable regulations.  
 
Thereafter, the Veteran and his 
representative should be afforded the 
appropriate opportunity to respond thereto.  
Subsequently, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.  
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


